DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 11/12/2020. Claims 1-5, 7-14, and 16-22 has been examined and are pending.


                                        Response to Amendment
The amendment filed on 11/12/2020 cancelled no claim.  Claims 6, 15 were previously cancelled.  New claim 22 is added. Claims 1, 7, 10, 16, 19 have been amended.  Therefore, claims 1-5, 7-14, and 16-22 are pending and addressed below.                

Applicant’s amendments and arguments filed on 11/12/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-5, 7-14, and 16-22 under 35U.S.C.101.  




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-5, 7-14, 16-22) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 
recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-10 of,
determining a candidate information list in response to a page request sent by a user terminal, wherein the candidate information list comprises a plurality pieces of information, the plurality of pieces of information belonging to multiple information types; 
generating initial ranks of the pieces of information in the candidate information list by sorting the plurality of pieces of information in the candidate information list in accordance with a predetermined rule; 
determining a connection type of the user terminal that sends the page request, the connection type being either a WiFi connection or a non-WiFi connection; 
determining a number of pieces of information of a designated type in the candidate information list, the information of the designated type being contents of a same producer or information that promotes an app;
upon determining that the connection type is WIFi connection and the number of the pieces of information of the designated type is greater than a preset number, 

calculating a support probability for prioritizing the information of the designated type
based on the current average rank of the information of the designated type and a historical average rank corresponding to the information of the designated type; 
adjusting a rank of the information of the designated type in the candidate information list according to the support probability; and
selecting designated delivery information from the candidate information list based on the adjusted ranks;
upon determining that the connection type is non-WiFi connection or the number of the pieces of information of the designated type is not greater than the preset number, selecting the designated delivery information from the plurality of pieces of information based on the initial ranks; and 
sending a response of the page request to the user terminal, wherein the response includes the designated delivery information and causes the user terminal to display the designated delivery information.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“acquiring a current average rank of the information of the designated type in the candidate 

In addition, claim 1 steps 1-10 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can evaluate/determine a candidate information list in response to page request, can observe/generate/sorting ranks of piece of information, can evaluate/determine a connection type, number of pieces of information of a designated type in the candidate information list, can observe/acquire current average ranks of the information, can calculate/compute a support probability, can evaluate/adjust ranking of information, and can observe/select delivery information based on initial, and can observe/send response/delivery information to the user terminal/device.

Further, step 4, 6, of ”acquiring a current average rank…,  calculating a support probability” also fall within the abstract “Mathematical Relationships/Correlations” because there must be some algorithm operations involve in order to calculate/determine average rank and the support probability.     

Further, in claim 1, step of “acquiring a current average rank of the information of the designated type in the candidate information list based on the ranks of the pieces of information in the candidate information” and “sending a response of the page request….”, are considered insignificant extra solution activity because they merely 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are Not integrated into a practical application. The claim recites additional element (i.e. a server comprising a processor and a memory, the information deliver method comprising…..”) in the preamble which simply indicate there is a processor in a server,  however, the instant steps are not actually performed by the processor/machine/computer. In particular, there are no hardware/machine/computing device to actually perform the step 1-10 and the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  Other than reciting “a server, a processor, a memory, a user terminal”, nothing in the claim element precludes the step from practically being performed in the human mind or by human beings or by paper and pens. There is no specificity regarding any technology, just broadly there is a processor/a server/a memory, and a user terminal to send/display data.   Thus, the server computer/processor are not an essential element to actually create, change, control, or display functionality, and is simply used as a tool to automate the mental tasks, and is simply used a tool to automate the mental tasks.  Further, The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information 
      
Independent claim 1 (step 2B):  There is no hardware/machine/computer to actually perform the steps1-10. The additional element in the preamble of claim 1 (e.g. a server, a processor, a memory, a user terminal which is to send and display infromation) is/are recited at a high level of generality and/or are recited as performing generic computing/calculation functions routinely used in the computer applications. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1; thus it is not significantly more than the identified abstract idea.  

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to obtain and 

Applicant’s specification specify any general-purpose computer (See Applicant’s Disclosure, [0087, 0091], or PGPub, 2018/0060903, ([0108]) is suitable.  However, the physical elements of a computing system (a processor, a memory, database, user interface, computer-readable medium, software applications/instruction) by themselves do not add a meaningful limitation to the abstract idea because they are generic components which perform generic functions and they would be routine in any 

The specification specify a general-purpose computer system (See Applicant’s Disclosure, [0087, 0091], or  PGPub, 2018/0060903, ([0108]) as a tool to perform generic computer function or to automate mental tasks, The courts have recognized as well-understood, routine and conventional activities such as “performing repetitive calculations”, “receiving, processing, and storing data", "electronically scanning or extracting data from a physical document", "electronic recordkeeping", "automating mental tasks" and "receiving or transmitting data over a network" (July 2015 Update: Subject Matter Eligibility).

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).



“determining a number of pieces of information of a designated type in the candidate information list, the information of the designated type being contents of a same producer or information that promotes an app”, 
“calculating a support probability for prioritizing the information of the designated type
based on the current average rank of the information of the designated type and a historical average rank corresponding to the information of the designated type”; 
“adjusting a rank of the information of the designated type in the candidate information list according to the support probability; and
selecting designated delivery information from the candidate information list based on the adjusted ranks”;

are specified at a high level of generality, which is organized information through human activity or merely mental tasks, and mathematical correlation/relationship, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to, “based on determining if the connection is Wifi               and the number of pieces of  information of the designated type is greater than the preset condition”, “selecting the delivery information based on the adjusted rank; 
how the system achieve/control/automate ad selection/delivery other than merely ranking, calculating probability, matching and selecting information.  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.  It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. 

Additionally, obtaining data, creating/generating data, determining data, calculating data, selecting data, providing data, and sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Dependent claims 2-5, 7-9, 20-22 merely add further details of the abstract steps/elements recited in claim 1, calculating various kinds of costs, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-5, 7-9, 20-22 are also non-statutory subject matter. 

Independent claims 10, and 19:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 10, and independent product claim 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a processor, a memory, a user terminal, a computer readable storage medium) described in independent claims 10 and 19, add nothing of substance to the 

Dependent claims 11-14, 16-18, are merely add further details of the abstract steps/elements recited in claims 10, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-14, 16-18 are also non-statutory subject matter.

Viewed as a whole, the claims (1-5, 7-14, 16-22) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant argues that the instant claim has made technical improvement.
In response, Examiner respectfully disagrees.

The claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. 

The claim recites additional element (i.e. a server comprising a processor and a memory) in the preamble which simply indicate there is a processor in a server, however, the instant steps are not actually performed by the processor/machine/computer. In particular, there are no hardware/machine/computing device to actually perform the step 1-10 and the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  Other than reciting “a server, a processor, a memory, a user terminal which is 

The instant claim is merely the requirement of grabbing information from the candidate information list, generating ranks, determining connection type, comparing number of pieces of information to a preset number, calculating a probability, adjusting ranks, and selecting delivery information based on the collected information along with the requirement to perform it by a computer and on the internet.  The claims are focus on managing, calculating a probability, and selecting information…, which are organized method of human activity and mathematical relationship, but not on improving computers functionality or technology or technical field.   The claims recite nothing specific steps how to technically accomplish/achieve that result performing by a generic computing device/server.   

Further, The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful 

What Applicant is referring to, “based on determining if the connection is Wifi               and the number of pieces of  information of the designated type is greater than the preset condition”, “selecting the delivery information based on the adjusted rank; 
If not, selecting the designated delivery information from the plurality of pieces of information based on the initial ranks”, are the solution of the abstract idea but Not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

The claim does not recite any particular configuration/specifics how the system control/automate ad selection/delivery decision other than calculating, ranking, matching and selecting information.  In other words, the instant claim is simply drafted in such a result-oriented way since the instant steps are merely managing and matching information.

Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results.  Besides, the instant steps are specified at a very high level of generality and is simply organized information through 
Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Again, there is no technical evidence/technical support in the Applicant's Specification that the instant claimed invention, when implemented, improves the functionality of the computing device itself, or that it improves another technology or technical field.

Thus, the combination of steps neither have improvement made to computer functionality or capability, nor the instant claims effect an improvement in functioning of another technology.    The claim as a whole does not integrate into a practical application and therefore is Not eligible.

Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.




Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the new ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 10, 19 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Zhang references is now introduced and additional sections of Chang are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Zhang’s disclosure and additional Chang’s                       teachings to support the rejection moots Applicant's argument with respect to the claims 1, 10, 19. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   



With respect to dependent claims Applicant argues that claims 2-5, 7-9, 20-22, and 11-14, 16-18, dependent from independent claim 1, and 10 respectively, dependent from independent claim 1, and 10, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-5, 7-14, and 16-22 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.






                                      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-5, 7-14, 16-22) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 
recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-10 of,
determining a candidate information list in response to a page request sent by a user terminal, wherein the candidate information list comprises a plurality pieces of information, the plurality of pieces of information belonging to multiple information types; 
generating initial ranks of the pieces of information in the candidate information list by sorting the plurality of pieces of information in the candidate information list in accordance with a predetermined rule; 
determining a connection type of the user terminal that sends the page request, the connection type being either a WiFi connection or a non-WiFi connection; 
determining a number of pieces of information of a designated type in the candidate information list, the information of the designated type being contents of a same producer or information that promotes an app;
upon determining that the connection type is WIFi connection and the number of the pieces of information of the designated type is greater than a preset number, 

calculating a support probability for prioritizing the information of the designated type
based on the current average rank of the information of the designated type and a historical average rank corresponding to the information of the designated type; 
adjusting a rank of the information of the designated type in the candidate information list according to the support probability; and
selecting designated delivery information from the candidate information list based on the adjusted ranks;
upon determining that the connection type is non-WiFi connection or the number of the pieces of information of the designated type is not greater than the preset number, selecting the designated delivery information from the plurality of pieces of information based on the initial ranks; and 
sending a response of the page request to the user terminal, wherein the response includes the designated delivery information and causes the user terminal to display the designated delivery information.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“acquiring a current average rank of the information of the designated type in the candidate 

In addition, claim 1 steps 1-10 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can evaluate/determine a candidate information list in response to page request, can observe/generate/sorting ranks of piece of information, can evaluate/determine a connection type, number of pieces of information of a designated type in the candidate information list, can observe/acquire current average ranks of the information, can calculate/compute a support probability, can evaluate/adjust ranking of information, and can observe/select delivery information based on initial, and can observe/send response/delivery information to the user terminal/device.

Further, step 4, 6, of ”acquiring a current average rank…,  calculating a support probability” also fall within the abstract “Mathematical Relationships/Correlations” because there must be some algorithm operations involve in order to calculate/determine average rank and the support probability.     

Further, in claim 1, step of “acquiring a current average rank of the information of the designated type in the candidate information list based on the ranks of the pieces of information in the candidate information” and “sending a response of the page request….”, are considered insignificant extra solution activity because they merely 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are Not integrated into a practical application. The claim recites additional element (i.e. a server comprising a processor and a memory, the information deliver method comprising…..”) in the preamble which simply indicate there is a processor in a server,  however, the instant steps are not actually performed by the processor/machine/computer. In particular, there are no hardware/machine/computing device to actually perform the step 1-10 and the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  Other than reciting “a server, a processor, a memory, a user terminal”, nothing in the claim element precludes the step from practically being performed in the human mind or by human beings or by paper and pens. There is no specificity regarding any technology, just broadly there is a processor/a server/a memory, and a user terminal to send/display data.   Thus, the server computer/processor are not an essential element to actually create, change, control, or display functionality, and is simply used as a tool to automate the mental tasks, and is simply used a tool to automate the mental tasks.  Further, The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information 
      
Independent claim 1 (step 2B):  There is no hardware/machine/computer to actually perform the steps1-10. The additional element in the preamble of claim 1 (e.g. a server, a processor, a memory, a user terminal which is to send and display infromation) is/are recited at a high level of generality and/or are recited as performing generic computing/calculation functions routinely used in the computer applications. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1; thus it is not significantly more than the identified abstract idea.  

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to obtain and 

Applicant’s specification specify any general-purpose computer (See Applicant’s Disclosure, [0087, 0091], or PGPub, 2018/0060903, ([0108]) is suitable.  However, the physical elements of a computing system (a processor, a memory, database, user interface, computer-readable medium, software applications/instruction) by themselves do not add a meaningful limitation to the abstract idea because they are generic components which perform generic functions and they would be routine in any 

The specification specify a general-purpose computer system (See Applicant’s Disclosure, [0087, 0091], or  PGPub, 2018/0060903, ([0108]) as a tool to perform generic computer function or to automate mental tasks, The courts have recognized as well-understood, routine and conventional activities such as “performing repetitive calculations”, “receiving, processing, and storing data", "electronically scanning or extracting data from a physical document", "electronic recordkeeping", "automating mental tasks" and "receiving or transmitting data over a network" (July 2015 Update: Subject Matter Eligibility).

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).


“determining a number of pieces of information of a designated type in the candidate information list, the information of the designated type being contents of a same producer or information that promotes an app”, 
“calculating a support probability for prioritizing the information of the designated type
based on the current average rank of the information of the designated type and a historical average rank corresponding to the information of the designated type”; 
“adjusting a rank of the information of the designated type in the candidate information list according to the support probability; and
selecting designated delivery information from the candidate information list based on the adjusted ranks”;

are specified at a high level of generality, which is organized information through human activity or merely mental tasks, and mathematical correlation/relationship, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to, “based on determining if the connection is Wifi               and the number of pieces of  information of the designated type is greater than the preset condition”, “selecting the delivery information based on the adjusted rank; 


Additionally, obtaining data, creating/generating data, determining data, calculating data, selecting data, providing data, and sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Dependent claims 2-5, 7-9, 20-22 merely add further details of the abstract steps/elements recited in claim 1, calculating various kinds of costs, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-5, 7-9, 20-22 are also non-statutory subject matter. 

Independent claims 10, and 19:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 10, and independent product claim 19 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a processor, a memory, a user terminal, a computer readable storage medium) described in independent claims 10 and 19, add nothing of substance to the 

Dependent claims 11-14, 16-18, are merely add further details of the abstract steps/elements recited in claims 10, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 11-14, 16-18 are also non-statutory subject matter.

Viewed as a whole, the claims (1-5, 7-14, 16-22) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 



Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.
                                

                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter, Chang, US 2008/0256061), in view of Zhang et al. (hereinafter, Zhang, US 2016/0110082).

As per claim 1, 10, 19, Chang discloses an information delivery method, applied in a server comprising a processor and a memory ([0073]), an information delivery device, and a non-transitory computer-readable storage medium, comprising: 
determining a candidate information list in response to a page request sent by a user terminal, wherein the candidate information list comprises a plurality pieces of information, the plurality of pieces of information belonging to multiple information types ([0041, Content publishers may be service provider partners who may display content, such as news articles, videos, or any other type of content to the users 120A-N. Along with the content, content publishers may display advertisements of the advertisers to the users 120A-N, 0045, For the content match tactic, the revenue generator A 110A may provide one or more URLs identifying the address of a webpage a given ad may take the users 120A-N to if clicked on.  The revenue generator A 110A may also provide the text, image, video or other type of multimedia comprising the creative portion of the advertisement that may be displayed next to the URL, 0043, Sponsored search may operate within the context of an auction-based system or marketplace that may be used by the revenue generators 110A-N to bid for search terms or queries.  When the terms are used in a search, the ad listings or links of a revenue generator, such as the revenue generator A 110A, may be displayed 
generating initial ranks of the pieces of information in the candidate information list by sorting the plurality pieces of information in the candidate information list in accordance with a predetermined rule ([0059, The data may also include data describing the rank of the advertisement clicked on by the user A 120A.  The rank may refer to the order in which the advertisements are displayed on the page.  For example, the first displayed advertisement may have a rank of "1," the second displayed advertisement may have a rank of "2," and so on]); 
determining a connection type of the user terminal that sends the page request, the connection type being either a WiFi connection or a non-WiFi connection ([0074, The data connection may be a cellular connection, a wireless data connection, an internet connection, an infra-red connection, a Bluetooth connection, or any other connection capable of transmitting data, 0077, Such computing devices may generally include any device that may be configured to perform computation and that may be capable of sending and receiving data communications by way of one or more wired and/or wireless communication 

upon determining that the connection type is non-WiFi connection or the number of the pieces of the information of the designated type is not greater than the preset number, selecting the designated delivery information from the plurality of pieces of information based on the initial ranks (Examiner Note: the preset number is neither defined nor determined and is broadly interpreted as any number/any value/random value.  Chang teaches ([0115, Advertisements may be retrieved from the ad data store 318 for the original query of the user A 120A and any queries suggested by the matching systems.  The most relevant ads (read on based on “initial ranks”) may be displayed to the user A 120A.  Alternatively or in addition the ads with the highest bids, for the original query or any suggested queries  read on (based on “initial ranks”), may be displayed to the user A 120A, or any combination of the bid and the relevance.  Data indicating whether the advertisement a was displayed as a result of a query suggested by a matching system may be obtained from the historical data, 0117, The graph processor 322 may calculate the sum of the each rank of the advertisement a when it was displayed as a result of any instances of the query q, regardless of whether a was displayed due to a matching system.  The sum may then be divided by the number of times the advertisement was displayed as a result of the query q to 
sending a response of the page request to the user terminal, wherein the response includes the designated delivery information and causes the user terminal to display the designated delivery information ([0115, Advertisements may be retrieved from the ad data store 318 for the original query of the user A 120A and any queries suggested by the matching systems.  The most relevant ads may be displayed to the user A 120A.  Alternatively or in addition the ads with the highest bids, for the original query or any suggested queries, may be displayed to the user A 120A, or any combination of the bid and the relevance.  Data indicating whether the advertisement a was displayed as a result of a query suggested by a matching system may be obtained from the historical data, 0152, 


However, Chang dopes not explicitly disclose, 
determining a number of pieces of information of a designated type in the candidate information list, the information of the designated type being contents of a same producer or information that promotes an app;
Zhang teaches ([0035, For instance, a third-party content provider may specify selection criteria (such as keywords) and corresponding bid values that are used in the selection of the third-party content items.  The bid values may be utilized by the content item 
selection system in an auction to select and serve content items for presentation with a resource.  For instance, a third-party content provider may place a bid in the auction that corresponds to an agreement to pay a certain amount of money if a user interacts with the provider's content item (e.g., the provider agrees to pay $3 if a user clicks on the provider's content item).  In other instances, a third-party content provider may place a bid in the auction that corresponds to an agreement to pay a certain amount of money if the content item is selected and served (e.g., the provider agrees to pay $0.005 
each time a content item is selected and served or the provider agrees to pay $0.05 each time a content item is selected or clicked).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang’s method by including various types of 
                      
upon determining that the connection type is WiFi connection and the number of the pieces of the information of the designated type is greater than a preset number, acquiring a current average rank of the information of the designated type in the candidate information list based on the ranks of the pieces of information in the candidate information, 
(Examiner Note: the preset number is neither defined nor determined and is broadly interpreted as any number/any value as a basis for comparison, for sake of prosecution, Examiner reads a preset number as 1.  
While Zhang teaches the connection type is Wifi, ([0046, the contextual data may be utilized to select content item data for a generated content item to tailor the generated content item based on the contextual data.  For instance, the contextual data may include data indicative of a WiFi network connection type], and teaches the number of pieces of information [0035, For instance, a third-party content provider may specify selection criteria (such as keywords) and corresponding bid values that are used in the selection of the third-party content items.  The bid values may be utilized by the content item selection system in an auction to select and serve content items for presentation 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang’s method by including wifi connection, and various types of charges paid by a third party content provider, as disclosed by Zhang.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of 

However, Chang dopes not explicitly disclose,
calculating a support probability for prioritizing the information of the designated type based on the current average rank of the information of the designated type and a historical average rank corresponding to the information of the designated type;
adjusting a rank of the information of the designated type in the candidate information list according to the support probability; and    
selecting designated delivery information from the candidate information list based on the adjusted ranks; 
Zhang teaches ([0039, For instance, a bid based on whether the third-party content item is selected and served may be a lower bid (e.g., $0.005) while a bid based on whether a user performs a specific action may be a higher bid (e.g., $5).  In some instances, the bid may be adjusted to account for a probability associated with the type of bid and/or 
adjusted for other reasons.  For instance, the probability of the user performing the specific action may be low, such as 0.2%, while the probability of the selected and served third-party content item may be 100% (e.g., the selected and served content item will occur if it is selected during the auction, so the bid is unadjusted).  Accordingly, a value, such as a score or a normalized value, may be generated to be used in the auction based on the bid value and the probability or another modifying value.  The 
and/or content item generation script may generate several content items, each 
having an associated score, and the content item generation system may rank the 
scores and select the highest-scoring generated content item.  In some 
implementations, data to display the selected highest-scoring generated content 
item may be outputted from the content item generation system to a client device to display the generated content item with a first-party content provider resource]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang’s method by including wifi connection, support probability, and various types of charges paid by a third party content provider, as disclosed by Zhang.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements 


As per claim 2, 11, Chang further discloses,
wherein the information of the designated type is information of a supported type, the designated delivery information is information to be delivered in a supported manner, the historical average rank is a historical support average rank ([0115, Advertisements may be retrieved from the ad data store 318 for the original query of the user A 120A and any queries suggested by the matching systems.  The most relevant ads may be displayed to the user A 120A.  Alternatively or in addition the ads with the highest bids, for the original query or any suggested queries, may be displayed to the user A 120A, or any combination of the bid and the relevance.  Data indicating whether the advertisement a was displayed as a result of a query suggested by a matching system may be obtained from the historical data, 0117, The graph processor 322 may calculate the sum of the each rank of the advertisement a when it was displayed as a result of any instances of the query q, regardless of whether a was displayed due to a matching system.  The sum may then be divided by the number of times the advertisement a was displayed as a result of the query q to calculate the average rank r. The data for the average rank calculation may be obtained from the historical data, 0175, The URL 1454 may represent the URL of the site referred 

As per claim 3, 12, Chang further discloses, wherein, the sorting the plurality of pieces of information in the candidate information list in accordance with the predetermined rule comprises: 
predicting the ranks of the pieces of information in the candidate information list based on the page request and a preset prediction model to generate the ranks of the pieces of information in the candidate information list ([0116, The graph processor 322 may also identify the matching system M that suggested the query q'. The suggested query q' and the matching system M may be obtained from the historical data.  Storing the matching system identification M may allow the system 300 to attribute the value of a link to the matching system that generated the suggestion.  If the advertisement a was not displayed as a result of a query suggestion of a matching system, the system 300 may move to block 635. 0117, The graph processor 322 may calculate the sum of the each rank of the advertisement a when it was displayed as a result of any instances of the query q, regardless of whether a was displayed due to a matching system.  The sum may then be divided by the number of times the advertisement a was displayed as a result of the query q to calculate the average rank r. The data for the average rank calculation may be obtained from the historical data,                    0117, The graph processor 322 may calculate the sum of the each rank of the advertisement a when it was displayed as a result of any instances of the query 


As per claim 4, 13, Chang further discloses, wherein the predicting the ranks of the pieces of information in the candidate information list based on the page request and the preset prediction model to generate the ranks of the pieces of information in the candidate information list, comprises: 
acquiring predicted values of click through rates of the pieces of information in the candidate information list based on the page request and a preset prediction model ([0130, 0139, 0147]), and
acquiring the ranks of the pieces of information in the candidate information list based on the predicted values of the click through rates of the pieces of information ([0130, 0150, At block 970 the graph analyzer 324 may use the top K queries, represented by q1, .  . . , qK, to calculate a predicted relevance between q and each advertisement a existing in A, 0152]).


acquiring predicted values of costs corresponding to the pieces of information based on the predicted values of the click through rates of the piece of information ([0120, the match type that retrieved ad listing a for query q, q' (if any) the actual bidded term responsible for the display of the ad listing a, D the DUDE state at the time of serving, r the average rank of the ad a when retrieved by query q, and ppc the average cost the revenue generator responsible for advertisement a pays per click when a is retrieved by q, 0130, 0160]); and 
sorting the predicted values of the costs of the pieces of information in the candidate information list based on magnitudes of the predicted values of the costs, to obtain the ranks of the pieces of information in the candidate information list ([0152,  At block 980 the graph analyzer 324 may sort, in descending order, the predicted relevances w(q,a) for each a in A. At block 985 the top D advertisements most relevant to the query q may be selected, where D may be any number, such as five, 0169, At block 1220 the graph analyzer 324 may sort the suggestions based on their attributed values calculated above]).

As per claim 8, 17, Chang further discloses, after the selecting the designated delivery information from the information of the designated type based on the current average rank of the information of the designated type and the historical average rank corresponding to the information of the designated type:
updating the historical average rank corresponding to the information of the designated type based on the current average rank of the information of the designated type ([0168,  At block 1210 the graph analyzer 324 may calculate the value provided by each suggestion in the graph historical dataset, 0169, 0172, claim 11, (k) retrieving an updated historical dataset after the passage of a second period of time]), and
storing the updated historical average rank corresponding to the information of the designated type ([0164, 0168, 0169, At block 1210 the graph analyzer 324 may calculate the value provided by each suggestion in the graph historical dataset, 0172]).

As per claim 9, 18, Chang further discloses, wherein the information is advertisement ([0150, At block 970 the graph analyzer 324 may use the top K queries, represented by q1, .  . . , qK, to calculate a predicted relevance between q and each advertisement a existing in A]).

As per claim 20, Chang further discloses, wherein, the sorting the plurality of pieces of information in the candidate information list in accordance with the predetermined rule comprises: 
acquiring values of costs of the pieces of information based on predicted values of click through rates of the pieces of information ([0120, the match type that retrieved ad listing a for query q, q' (if any) the actual bidded term responsible for the display of the ad listing a, D the DUDE state at the time of serving, r the 
sorting the predicted values of the costs of the pieces of information based on magnitudes of the predicted values of the costs, to obtain the ranks of the pieces of information in the candidate information list ([0130, A weight of a position normalized click through rate of (q,a) for DUDE state D, also referred to as the Clicks over Expected Clicks (COEC) may be determined by: w ( q , a , D ) = COEC ( q , a , D ) = Clicks ( q , a , D ) I ( q , a , D ) refCTR ( D , r ) ##EQU00002##  where r may be the average rank associated with the (q, a).  The refCTR may be a reference click through rate curve for the DUDE state D and average rank r of (q, a) averaged over all ads stored in the graph data store 326.  Since the rank r stored in the graph data store 326 is an average rank, the average ranks may be rounded to the nearest integer.  The average rank for the (q, a) may be retrieved from the graph data store 326]).

                                       
Claims 7, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter, Chang, US 2008/0256061), Zhang et al. (hereinafter, Zhang, US 2016/0110082), further in view of Gerace et al. (hereinafter, Gerace, US 2006/0282328).

As per claim 7, 16, Chang further discloses, wherein the selecting the designated delivery information from the information of the designated type based on the current average rank of the information of the designated type and the historical average rank corresponding to the information of the designated type comprises: 
calculating a current support satisfaction degree based on a number of pieces of the information of the supported type which are already selected to be supported, a total number of requests sent by the user and a preset support ratio ([0150, 0152, At block 980 the graph analyzer 324 may sort, in descending order, the predicted relevances w(q,a) for each a in A. At block 985 the top D advertisements most relevant to the query q may be selected, where D may be any number, such as five, 0165, 0168, total clicks or conversion]); 
determining whether to select the information of the supported type as the designated delivery information based on the support probability of the information of the supported type ([0165, 0168, 0169, At block 1220 the graph analyzer 324 may sort the suggestions based on their attributed values calculated above.  At block 1230, the graph analyzer 324 may place the suggestions with the top K known values into an exploit set, where K is any number, such as fifty.  At block 1240 the graph analyzer 324 may place unknown values, such as the next J values, into an explore set]).


calculating a selection probability of the information of the supported type based on a current average rank of the information of the supported type and the historical support average rank corresponding to the supported type; 
calculating a support probability of the information of the supported type based on the selection probability of the information of the supported type and the current support satisfaction degree; and 
Gerace teaches ([0145, calculating an estimated probability of clicking (a number between 0 and 1).  This number is multiplied by the bid amount to determine an expected value,   0147, Consider the same situation as above, but now with the estimate of click probability included: TABLE-US-00007 Ad Bid Click probability (%) 
Expected value A $.50 1 .5 B $.25 2.5 .625 C $.15 0.5 .075 D $.10 1 .1 Notice 
now that the ads should be ordered differently.  B should be ordered before A 
and D before C,  0149, 0150]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang’s and Zhang’s method by including click probability as a selection and support ratios in ad campaigns, as disclosed by Gerace.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 22, Chang further discloses, however, Chang does not explicitly disclose wherein: 
the support probability increases with an increase of the selection probability; and 

Zhang teaches ([0039, For instance, a bid based on whether the third-party content item is selected and served may be a lower bid (e.g., $0.005) while a bid based on whether a user performs a specific action may be a higher bid (e.g., $5).  In some instances, the bid may be adjusted to account for a probability associated with the type of bid and/or adjusted for other reasons.  For instance, the probability of the user performing the specific action may be low, such as 0.2%, while the probability of the selected and served third-party content item may be 100% (e.g., the selected and served content item will occur if it is selected during the auction, so the bid is unadjusted).  Accordingly, a value, such as a score or a normalized value, may be generated to be used in the auction based on the bid value and the probability or another modifying value.  The value or score for a bid based on whether the third-party content item is selected and served may be $0.005*1.00=0.005 and the value or score for a bid based on whether a user performs a specific action may be $5*0.002=0.01.  To maximize the income generated, the content item selection system may select the third-party content item with the highest value from the auction.  In some implementations, the content item selection system may select the content item associated with the bid based on whether the user performs the specific action due to the higher value or score associated with that bid]).


However, Chang and Zhang do not explicitly disclose,
the support probability increases with a decrease of the current support satisfaction degree.

Gerace teaches ([0022, ad preference degrades as selection potential Decreases, 0030, The system may prioritize advertisements based on the combination of estimated user response time, ad value to the company (also as above) and increase in particular user response due to the call-out.  In turn, the effective cost of the advertisement is decreased.  Where the user response goes higher, the advertiser does not need to bid as much to achieve the same advertising results]).                 
  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang’s and Zhang’s method by including click .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 
Chang et al. (hereinafter, Chang, US 2008/0256061), Zhang et al. (hereinafter, Zhang, US 2016/0110082), in view of Wiseman et al. (hereinafter, Wiseman, US 2014/0058836).

As per claim 21, Chang further discloses, wherein, the acquiring values of costs of the pieces of information based on predicted values of click through rates of the pieces of information comprises: 
calculating, for each piece of information in the candidate information list, an expected cost per mile based on a cost per click of the piece of information and the click through rate of the piece of information, to obtain the predicted value of cost of the piece of information.
Wiseman teaches (Fig. 5, item 546, 548, 550, [0043, an estimated average advertisement position per concept (e.g., keyword) may be provided where the estimate may be based on a maximum CPC and an average CTR for each of the concepts 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang’s and Zhang’s method by including cost per mile as a product of click thru rate and cost per click in ad campaigns, as disclosed by Wiseman.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/SUN M LI/Primary Examiner, Art Unit 3681